DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/13/21.
Claims 1-21 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/13/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Immersive Panoramic Video, Published on March 2002 https://www.researchgate.net/publication/2519331_Immersive_Panoramic_Video), in view of Ohba (U.S. Pub. No. 20150339805 A1).

Regarding to claim 1, 9 and 16:

1. Thomas teach a method, comprising: transmitting, by a content delivery system (Thomas page 2 para 1 television and video images pervade our professional and home environments. One aspect of both the delivery technology and the content creation has remained largely unchanged however — the view is controlled at the source and identical for all observers) to a playback device, (Thomas page 2 para 2 the five camera video streams feed into a digital recording and playback system developed for maintaining precise frame synchronization) i) first correction information corresponding to a first camera and indicative of adjustments to node positions in a first UV map to compensate for image distortions introduced by a lens of the first camera, (Thomas Fig. 6 page 5 para 3 aligning and un-distorting the streams in a compositing application (Adobe After Effects [11]), using our custom distortion correction plug-in with bilinear interpolation resulting in a seamlessly stitched 3520x480 video file. Thomas page 6 para 1 In this live scenario the player application is responsible for correcting the camera’s lens distortion and stitching by adjusting the video texture’s UV coordinate mapping to reflect the camera calibration mapping described earlier (Fig.6)) wherein each node position in the first UV map corresponds to a vertex  (Thomas Fig. 6 shows grid nodes with corresponding u, v value related to x, y position) of an environment-specific model, (Thomas Fig. 6 page 8 para 3 our initial exploratory field-testing examined performance characteristics of panoramic video recordings under a variety of conditions. The following targeted test environments were chosen that allowed for assessment across a range of lighting, external activity and camera movement conditions) and 11) second correction information corresponding to a second camera and indicative of adjustments to node positions in a second UV map to compensate for image distortions introduced by a lens of the second camera, wherein each node position in the second UV map corresponds to a vertex of the environment- specific model; (Thomas Fig. 6 page 2 para 2 we produce high-resolution panoramic video by employing an array of five video cameras viewing the scene over a combined 360-degrees of horizontal arc. So algorithm for the first camera is applicable for the second camera. Please see also page 5 para 3, page 8 para 3)
transmitting, by the content delivery system to the playback device, (Thomas page 2 para 2 the five camera video streams feed into a digital recording and playback system developed for maintaining precise frame synchronization. The delivery of panoramic video is possible with both real time and post-processed video) a first rendering instruction to use the first correction information, (Thomas Fig. 6 page 5 para 3 aligning and un-distorting the streams in a compositing application (Adobe After Effects [11]), using our custom distortion correction plug-in with bilinear interpolation resulting in a seamlessly stitched 3520x480 video file) the first UV map, (Thomas Fig. 6 shows grid nodes with corresponding u, v value related to x, y position) and the environment-specific model for image rendering; (Thomas Fig. 6 page 8 para 3 our initial exploratory field-testing examined performance characteristics of panoramic video
recordings under a variety of conditions. The following targeted test environments were chosen that allowed for assessment across a range of lighting, external activity and camera movement conditions)
in response to detecting the transition, (Thomas Fig. 6 page 8 para 1 since the player’s demux-filter can only switch between streams at synch-points (without corrupting the image), it is advised to choose key-frame only compression methods (e.g. Motion-JPEG). Otherwise, the system will be unable to decode frames belonging to a currently inactive video stream on a rapid change [transition] of the user’s viewing angle until the next synch-point (e.g. an Iframe for an MPEG-encoded stream))
transmitting, by the content delivery system to the playback device, (Thomas page 2 para 2 the five camera video streams feed into a digital recording and playback system developed for maintaining precise frame synchronization. The delivery of panoramic video is possible with both real time and post-processed video) a second rendering instruction to use the second correction information, the second UV map, and the environment-specific model for image rendering. (Thomas Fig. 6 page 2 para 2 we produce high-resolution panoramic video by employing an array of
five video cameras viewing the scene over a combined 360-degrees of horizontal arc. So algorithm for the first camera is applicable for the second camera. Please see also page 5 para 3, page 8 para 3)

Thomas do not explicitly teach detecting a transition from image content captured by the first camera to image content captured by the second camera; 



However Ohba teach detecting a transition from image content (Ohba FIG. 6 [0064] In principle, for example positions of arrows A and B about the image 150 and positions of arrows A′ and B′ about the image 152 are extracted as edges. Then, if the correspondence between the arrows A and A′ is obtained by matching processing of the edge images, the position of e.g. the head of a person captured in the images in the three-dimensional space can be calculated from the deviation [transition] of the positions of both edges on the images. This applies also to the correspondence between the arrows B and B′, which allows calculation of the position of e.g. a hand of the person. [0065] if the distribution range of the luminance is different between the image 150 and the image 152, possibly even edges of the same subject will be different in how they are represented in edge images and it will be impossible to keep the matching accuracy. For example, in the luminance distribution 158 of the image 152 with the smaller dynamic range, there is a possibility that extracted edges are fewer compared with the image 150 because peaks of the luminance are not sharp and noise affects the extraction) captured by the first camera to image content captured by the second camera; and (Ohba [0076] In the image analyzer 34 shown in FIG. 7, only functional blocks relating to the processing for creating the depth image with high accuracy are shown. However, various kinds of functions for implementing the above-described modes (1) and (2) may be further included therein. The shot-image data acquirer 118 acquires data of a pair of images simultaneously shot by the first camera 28 and the second camera 30 at the timing of generation of a depth image. Ohba FIG. 5 [0059] On the other hand, these images are images simultaneously shot by two cameras having a known disparity although shooting conditions are different. Therefore, in the present embodiment, this characteristic is used and the position of a subject in a three-dimensional space is further identified by performing stereo matching between both images)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thomas, further incorporating Ohba in video/camera technology. One would be motivated to do so, to incorporate detecting a transition from image content captured by the first camera to image content captured by the second camera. This functionality will improve efficiency.

Regarding to claim 2, 10 and 17:

2. Thomas teach the method of claim 1, wherein the first camera corresponds to a first direction, (Thomas page 3 para 4 while our methods are not restricted to any
particular camera array, we describe our system in the context of a commercially
available five-camera array [5]. Each camera is genlocked to ensure consistent video
timing and it has a controller that sets parameters such as gain, hue, and shutter
speed. In its final optical configuration, the camera array is statically calibrated,
producing a mapping from a cylindrical panoramic projection to each camera image. This mapping takes into account the camera positions and orientations as well as lens distortions and mirror effects)
the method further comprising transmitting, by the content delivery system to the playback device, (Thomas page 2 para 2 the five camera video streams feed into a digital recording and playback system developed for maintaining precise frame synchronization. The delivery of panoramic video is possible with both real time and post-processed video) a content stream comprising encoded images generated from image content captured by the first camera. (Thomas page 8 para 1 the system will be unable to decode frames belonging to a currently inactive
video stream on a rapid change of the user’s viewing angle until the next synch-point (e.g. an Iframe for an MPEG-encoded stream))

Regarding to claim 3 and 11:

3. Thomas teach the method of claim 2, further comprising transmitting, by the content delivery system to the playback device, (Thomas page 2 para 2 the five camera video streams feed into a digital recording and playback system developed for maintaining precise frame synchronization. The delivery of panoramic video is possible with both real time and post-processed video) the environment-specific model. (Thomas Fig. 6 page 8 para 3 our initial exploratory field-testing examined performance characteristics of panoramic video recordings under a variety of conditions. The following targeted test environments were chosen that allowed for assessment across a range of lighting, external activity and camera movement conditions)

Claims 4-7, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Immersive Panoramic Video, Published on March 2002 https://www.researchgate.net/publication/2519331_Immersive_Panoramic_Video), in view of Ohba (U.S. Pub. No. 20150339805 A1), further in view of Sandrew (U.S. Pub. No. 20120242790 A1).

Regarding to claim 4, 12 and 18:

4. Thomas teach the method of claim 3, wherein: to compensate for image distortions introduced by a lens (Thomas Fig. 6 page 5 para 3 aligning and un-distorting the streams in a compositing application (Adobe After Effects [11]), using our custom distortion correction plug-in with bilinear interpolation resulting in a seamlessly stitched 3520x480 video file. Thomas page 6 para 1 In this live scenario the player application is responsible for correcting the camera’s lens distortion and stitching by adjusting the video texture’s UV coordinate mapping to reflect the camera calibration mapping described earlier (Fig.6))

Thomas do not explicitly teach the first camera comprises a first stereoscopic camera pair having a first right-eye image camera and a first left-eye image camera; and the first correction information includes right-eye image correction information indicative of adjustments to node position in the first UV map of the first right-eye image camera and left-eye image correction information indicative of adjustments to node position in the first UV map to of the first left-eye image camera.

However Sandrew teach the first camera comprises a first stereoscopic camera pair having a first right-eye image camera and a first left-eye image camera; and (Sandrew [0024] a second viewpoint image may be created for each image in a scene in order to produce a stereoscopic view of the movie, for example a left eye view where the original frames in the scene are assigned to the right eye viewpoint, for example by translating foreground objects horizontally for the second viewpoint, or alternatively by translating foreground objects horizontally left and right to create two viewpoints offset from the original viewpoint)
the first correction information includes right-eye image correction information indicative of adjustments to node position in the first UV map of the first right-eye image camera and (Sandrew [0024] the depth augmentation group applies depths, and for example shapes, to the masks created by the mask group. When rendering an image pair, left and right viewpoint images and left and right translation files [correction information indicative of adjustments] may be generated by one or more embodiments of the invention. The left and right viewpoint images allow 3D viewing of the original 2D image. The translation files specify the pixel offsets for each source pixel in the original 2D image, for example in the form of UV or U maps) left-eye image correction information indicative of adjustments to node position in the first UV map to of the first left-eye image camera. (Sandrew [0024] the depth augmentation group applies depths, and for example shapes, to the masks created by the mask group. When rendering an image pair, left and right viewpoint images and left and right translation files [correction information indicative of adjustments] may be generated by one or more embodiments of the invention. The left and right viewpoint images allow 3D viewing of the original 2D image. The translation files specify the pixel offsets for each source pixel in the original 2D image, for example in the form of UV or U maps)

The motivation for combining Thomas and Ohba as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thomas, further incorporating Ohba and Sandrew in video/camera technology. One would be motivated to do so, to incorporate the first camera comprises a first stereoscopic camera pair having a first right-eye image camera and a first left-eye image camera; and the first correction information includes right-eye image correction information indicative of adjustments to node position in the first UV map of the first right-eye image camera and left-eye image correction information indicative of adjustments to node position in the first UV map to of the first left-eye image camera. This will enhance functionality and quality.

Regarding to claim 5, 13 and 19:

5. Thomas teach the method of claim 4, Thomas do not explicitly teach wherein the content stream further comprises encoded right- eye images captured by the first right-eye camera and encoded left-eye images captured by the first left-eye camera.

However Sandrew teach wherein the content stream further comprises encoded right- eye images captured by the first right-eye camera and encoded left-eye images captured by the first left-eye camera. (Sandrew [0024] the depth augmentation group applies depths, and for example shapes, to the masks created by the mask group. When rendering an image pair, left and right viewpoint images and left and right translation files [correction information indicative of adjustments] may be generated by one or more embodiments of the invention. [0366] 2. One of the frames in the display buffer will include a key frame from which the operator obtains all masking information. The operator makes no creative or color/depth decisions since all color transform information is encoded within the key frame masks)

Regarding to claim 6, 14 and 20:

6. Thomas teach the method of claim 5, wherein: the second camera comprises a second stereoscopic camera pair having a second right-eye image camera and a second left-eye image camera; and the second correction information includes right-eye image correction information indicative of adjustments to node position in the second UV map to compensate for image distortions introduced by a lens of the second right-eye image camera and left- eye image correction information indicative of adjustments to node position in the second UV map to compensate for image distortions introduced by a lens of the second left-eye image camera. (Claim 6 is rejected for the same reason as claim 4 for the second camera. Thomas Fig. 6 page 2 para 2 we produce high-resolution panoramic video by employing an array of five video cameras viewing the scene over a combined 360-degrees of horizontal arc. So algorithm for the first camera is applicable for the second camera)

Regarding to claim 7:

7. Thomas teach the method of claim 6, Thomas do not explicitly teach wherein the first and second stereoscopic camera pairs correspond to a same viewing direction of an environment but different viewpoints in the environment.

However Ohba teach wherein the first and second stereoscopic camera pairs correspond to a same viewing direction of an environment but different viewpoints in the environment. (Ohba Fig. 3 [0039] (1) Mode in which the Magnitude of the Angle of View [different viewpoints] and the Resolution are Made Different. In the present mode, the angles of view at which the two cameras perform shooting are made different as described in FIG. 3. In this case, as described above, when the two cameras perform shooting with the same pixel size, a smaller angle of view provides a higher resolution. Furthermore, by synthesizing these images and outputting the resulting image, an image in which only a region of note, such as the face of a person, is represented in detail can be displayed)

Claims 8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Immersive Panoramic Video, Published on March 2002 https://www.researchgate.net/publication/2519331_Immersive_Panoramic_Video), in view of Ohba (U.S. Pub. No. 20150339805 A1), further in view of Davidson (U.S. Pub. No. 20090289941 A1).

Regarding to claim 8, 15 and 21:

8. Thomas teach the method of claim 1, Thomas do not explicitly teach wherein detecting the transition comprises detecting a user control input to transition from image content captured by the first camera to image content captured by the second camera.

However Davidson teach wherein detecting the transition comprises detecting a user control input to transition from image content captured by the first camera to image content captured by the second camera. (Davidson [0020] FIG. 11 is an exemplary portion of a graphical user interface that provides a transition editor in accordance with one embodiment. [0050] FIG. 11, an exemplary portion of a graphical user interface is illustrated that provides an example transition editor listing all transition nodes in accordance with one embodiment. As can be seen, several transition nodes are assigned different regeneration methods including transform, rerender, reproject, and passthrough, for example. Clicking on the options under "orig" 1110 will cause the rendering of the second eye, e.g., load certain elements to the render queue. Furthermore, one can change the camera assigned to each transition node by clicking on the camera column 1108 and selecting an available camera in a drop down menu)

The motivation for combining Thomas and Ohba as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thomas, further incorporating Ohba and Davidson in video/camera technology. One would be motivated to do so, to incorporate detecting the transition comprises detecting a user control input to transition from image content captured by the first camera to image content captured by the second camera. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482